Interim Decision #1896

MATTER OF 'COWAN=
In Visa Petition Proceedings
SNA-N-608
Decided by District Director December 08, 1967
An alien of distinguished achievements in European nuclear science and research
coming to this country as a visiting university professor for the 1968 spring
semester in a teaching and research position in which he will impart new
and original concepts and an international perspective to nuclear science and
engineering, is coming to the United States to perform "temporary services"
within the meaning of section 101(a) (15) (H) (I) of the Immigration and
Nationality Act since the teaching responsibilities to be discharged by him will
be exceptional in nature and unique to his specific background and specialized.
experience.

Discussion: The University of Texas, Austin, Texas, has submitted
a petition to classify nonimmigrant as temporary worker in behalf of
Dr. Lew Kowarski. Dr. Kowarski is a French citizen, having received
a degree in chemical engineering from the University of Lyons in
1928, and the Docteures-Science Physiques from the University of
Paris in 1934. He is listed in the International Who's Who, 1966-67,
and has many distinguished achievements and publications in the area
of neutron physics, reactor technology, and organization of nuclear
research. He presently holds the position as Head of the Data Handling
Division, European Center for Nuclear Research, in Geneva,
Switzerland.
The university desires to employ Dr. Sowarski as a visiting professor
for the spring semester 1968. It is a teaching and research position in
the department of mechanical and nuclear engineering.
The university has stated that it is increasingly important for students of nuclear engineering to acquire international perspective in
their work and in particular to become well informed regarding European developments both in nuclear science and nuclear engineering.
Dr. Kowarski, with his broad background of experience, will provide
an exceptional opportunity for the students to enrich their educational
programs. In this case, the concept is suported that the position is
temporary because Dr. Kowarski will discharge his teaching responsi-

571
321-654--60-33

Interim Decision #1826
bilities in a different manner reflecting his particular training and
cultural background. He will also inject into the university's program
new and original ideas end concepts in fission physics.
The beneficiary is being petitioned for to perform duties which will
be exceptional in nature and unique to his specific background and
specialized experience. For this reason, the duties can be distinguished
from duties performed by permanent faculty members of the university. Evidence has been submitted that the beneficiary has a foreign
residence which he has no intention of abandoning, and is a person of
distinguished merit and ability.
On consideration of these facts, it is concluded that the contemplated
duties of Dr. IFowarski as specified in the petition by the University
of Texas fall within the meaning of temporary in nature as required

under the governing statute. Therefore the petition will be approved.
ORDER; It is ordered that the petition to accord the beneficiary
classification under section 101(a) (15) (H) (1) of the Immigration and
Nationality Act be and is hereby approved.

572

